BaRPtes, J.
(concurring). I assent to the correctness of the conclusion reached by the court, but do not concur in the reasons given for such conclusion. I see no reason why an action at law might not be maintained to recover the amount ■of the partial payment to which plaintiff may be entitled, upon showing an arbitrary refusal on the part of the engineer to make the estimate provided for in the contract. In the event of such refusal I think the facts which the engineer was called upon to determine could be proved by other competent testimony. In no event would mandamus lie unless the right sought to be enforced was clear, and, if it was clear, the action of the engineer was necessarily arbitrary. Hence the plaintiff had an adequate remedy by action at law, and mandamus would not lie. I base my concurrence solely on the ground above stated.